                Case 18-24659-AJC          Doc 9   Filed 11/28/18   Page 1 of 1



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA


In re:                                              )
                                                    )      Chapter 15
North Pointe Holdings (BVI) Ltd. (in                )
Liquidation),                                       )      Case No. 18-24659-AJC
                                                    )
         Debtor in a Foreign Proceeding.            )
                                                    )


                  RULE 7007.1 CORPORATE OWNERSHIP STATEMENT
        Michael Pearson, in his capacity as Liquidator and Foreign Representative of North
Pointe Holdings (BVI) Ltd. (in Liquidation) by and through his counsel, herby files this
statement in accordance with Rule 7007.1 of the Federal Rules of Bankruptcy Procedure and
states as follows:
            •   SBH Trust (BVI) owns 100% of the equity interests of North Pointe Holdings
                (BVI) Ltd.


Dated: November 28, 2018.
Miami, Florida



                                             EFR LAW FIRM

                                             /s/ Eduardo F. Rodriguez
                                             Eduardo F. Rodriguez (Florida Bar No. 36423)
                                             1548 Brickell Avenue
                                             Miami, Florida 33129
                                             (305) 340-0034 (telephone)

                                             ALSTON & BIRD LLP

                                             William S. Sugden (pro hac vice pending)
                                             Jonathan T. Edwards (pro hac vice pending)
                                             1201 West Peachtree Street
                                             Atlanta, Georgia 30309
                                             (404) 881-7000 (telephone)
                                             Attorneys for the Foreign Representatives
